DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a thermally fixable textile fabric,” and the claim also recites “particularly useful as a fixable interlining, lining, and/or outer fabric in a textile industry” which is the narrower statement of the range/limitation.  
Claim 5 is indefinite for the recitation “the hot melt adhesive is selected from the group consisting of thermoplastic polymers, comprising polyamides, copolyamides, polyesters, copolyesters, ethyl vinyl acetate, and its copolymers, polyethylene, polypropylene, amorphous polyalphaolefins, polyurethanes, and mixtures thereof.”  First, the claim is indefinite because the use of the closed transitional language (i.e., “the group consisting of”) followed by the open transitional language (i.e., “comprising”) is confusing.  Is the hot melt adhesive limited to “the group consisting of thermoplastic polymers” or to the specific polymers listed afterwards?  Second, it is unclear what polymer the recitation “its copolymers” is referring to.  Are said copolymer limited to those of ethyl vinyl acetate or to copolymers of thermoplastic polymers?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,438,533 issued to Hefele in view of US 2010/0272912 issued to Grynaeus et al. and US 2018/057983 issued to Traser et al.
Hefele discloses an interlining comprising a fabric backing 3 (e.g., woven, knit, or nonwoven fleece) having flock fibers 1 adhered thereto by a flock binder 2 (abstract, col. 12, lines 44-48, and Figure).  A hot melt adhesive 4 is applied to the other side of the fabric backing 3 (col. 12, lines 44-48 and Figure).  The flock may be applied in a discontinuous pattern of dots, lines, or rods (col. 2, lines 34-39 and Figure). The interlining is made by applying the flock binder 2 to the fabric backing 3, applying the flock fibers 1 to said flock binder 2, curing the flock binder 2, and then applying the hot melt adhesive 4 to the other side of the backing 3 (col. 6, lines 48-55 and page 9, line 61-col. 10, line 27).  The interlining material is generally made in the form of a web, cut to fit a desired application (e.g., patch), and then thermally fixed to another textile article (col. 6, lines 39-45, page 9, line 61-col. 10, line 27, and claim 7).  
In one embodiment, the fabric backing is a spunbond nonwoven having a weight of 15 gsm (col. 11, lines 17-24).  Said nonwoven fabric is applied to a printing pad comprising transfer strip of thick polyester fabric coated with silicon (i.e., an auxiliary carrier), printed with 50 gsm of flock binder paste, flocked with 30 gsm of flock fibers, and removed from the transfer strip (col. 10, lines 3-8 and col. 11, lines 26-29).  The non-flocked side of the backing is coated with a polyamide hot melt adhesive (col. 11, lines 21-35).  
	Thus, Hefele teaches the invention of claims 1, 2, 5-7, 11-14, and 18 with the exception that the fabric backing is a melt blown nonwoven.  While Hefele teaches the fabric backing may be a nonwoven (i.e., fleece), exemplified by a spunbond nonwoven, the reference fails to 
	For example, Grynaeus teaches a thermofusible textile fabric for use as in interlining comprising a backing ply and binder and thermoplastic polymer thereon (abstract).  The backing ply may be a nonwoven fabric of melt blown fibers (sections [0023]-[[0026]).  Additionally, Traser discloses a thermofusible sheet material for use as a fusible interlining comprising a carrier fabric and a polyurethane foam thereon (abstract).  The carrier fabric may be a nonwoven of melt blown fibers (sections [0087]-[0089]).  The polyurethane foam may include an additive of flock fibers (section [0085]).  
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a melt blown nonwoven, as taught by Grynaeus and Traser, for the nonwoven backing of Hefele.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1, 2, 5-7, 11-14, and 18 are rejected as being obvious over the cited prior art. 
Regarding claims 3, 4, 10, 16, and 17, the cited prior art fails to teach the recited fabric properties of breathability, elasticity, and modulus.  However, it is reasonable to presume that said property limitation would obviously be met by the Hefele invention having the modified melt blown carrier as taught by Grynaeus and Traser.  Support for said presumption is found in the use of similar materials used to produce a like fusible interlining product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art 
Regarding claims 8 and 9, the cited prior art fails to teach or suggest the claimed fabric weight or thickness.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a fabric weight within the range of 10-400 gsm and a fabric thickness in the range of 0.5-1.6 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results or other evidence of nonobviousness, claims 8 and 9 are rejected as being obvious over the cited prior art. 
Regarding claim 15, Hefele teaches applying the hot melt adhesive to the backing fabric after said fabric has been flocked.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the process steps such that the hot melt adhesive is applied to the backing fabric before said fabric is flocked.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing 
Regarding claim 19, while Hefele teach the transfer strip (i.e., auxiliary carrier) is a polyester fabric, the reference fails to teach said polyester fabric is a spunbond nonwoven.  As such, one can presume the construction of said transfer strip is not critical to the invention, as long as said polyester fabric is capable of functioning as a printing pad transfer strip (i.e., auxiliary carrier).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any appropriate fabric construction, including spunbond nonwoven fabrics.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 19 is also rejected as being obvious over the cited prior art. 


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, the cited art includes references having a common inventor and references directed to interlinings that are fusible and/or having flocked fibers thereon. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 18, 2022